Allen, C.J.,
dissenting. The surety here was uncompensated and, as such, his duty must be strictly construed. Peoples National Bank v. Fowler, 73 N.J. 88, 100-01, 372 A.2d 1096, 1103, cert. denied, 434 U.S. 858 (1977). His undertaking, being strictissimi juris, cannot be extended further than the very terms of his contract. Stern v. Sawyer, 78 Vt. 5, 14, 61 A. 36, 39 (1905). All doubts concerning the extent of such a surety’s obligation are to be resolved in his favor. Massachusetts Bonding & Insurance Co. v. Feutz, 182 F.2d 752, 756 (8th Cir. 1950); Title & Trust Co. v. *185United States Fidelity & Guarantee Co., 138 Or. 467, 477, 1 P.2d 1100, 1103 (1931).
The surety here agreed to be “responsible for the performance” of his stepsons’ obligations. Under the agreements between the plaintiff and each of the stepsons, the stepsons were to remit “the balance due for all newspapers supplied or delivered to the Corner on Friday of each week . . . .”
The surety could have reasonably concluded that his obligation under those conditions were limited to the monies due from the stepsons to the plaintiff for one week.
The interpretation urged by the plaintiff would impose a burden unlimited both as to time and amount. “Every person is supposed to have some regard to his own interest; and it is not reasonable to presume any man of ordinary prudence would become surety for another without limitation as to time or amount, unless he has done so in express terms, or by clear implication.” Gard v. Stevens, 12 Mich. 292, 296, 86 Am. Dec. 52, 53 (1864). I would reverse.
I am authorized to state that Justice Underwood joins in this dissent.